








FREEPORT-McMoRan INC.


NOTICE OF GRANT OF
RESTRICTED STOCK UNITS
UNDER THE
2006 STOCK INCENTIVE PLAN
[Form for Non-Management Directors]




Pursuant to the terms of the Freeport-McMoRan Copper & Gold Inc. Amended and
Restated 2006 Stock Incentive Plan (the “Plan”), __________________________ (the
“Participant”), being [a director] of Freeport-McMoRan Inc. (the “Company”), was
granted effective June 1, 20__ (the “Grant Date”), restricted stock units as
hereinafter set forth. Defined terms not otherwise defined herein shall have the
meanings set forth in Section 2 of the Plan.
1.Subject to all the terms and conditions of the Plan, the Participant, as a
matter of separate inducement and agreement in connection with his or her
services as [a director] of the Company, and not in lieu of any salary or other
compensation for the Participant’s services, is granted, on the terms and
conditions set forth in the Plan, ______ restricted stock units (“RSUs”).


2.Unless the vesting of the RSUs is accelerated pursuant to the terms of the
Plan or this Notice, and subject to any other terms of the Plan, the RSUs shall
vest in installments as follows:
Date


Number of RSUs
To Vest
June 1, 20__
 
June 1, 20__
 
June 1, 20__
 
June 1, 20__
 



3.Additional Terms and Conditions of Restricted Stock Units.


3.1Subject to the terms, conditions, and restrictions set forth herein, each RSU
represents the right to automatically receive from the Company, on the
respective scheduled vesting date for such RSU, one share (a “Share”) of Common
Stock, free of any restrictions and all cash, securities and property credited
to or deposited in the Participant’s Dividend Equivalent Account (as defined in
Section 3.3) with respect to such RSU.
3.2Except as provided in Section 3.3, an RSU shall not entitle the Participant
to any incidents of ownership (including, without limitation, dividend and
voting rights) (a) in any Share until the RSU shall vest and the Participant
shall be issued a Share to which such RSU relates nor (b) in any cash,
securities or property credited to or deposited in a Dividend Equivalent Account
related to such RSU until such RSU vests.





--------------------------------------------------------------------------------










3.3From and after the Grant Date of an RSU until the issuance of the Share
payable in respect of such RSU, the Participant shall be credited, as of the
payment date therefor, with (a) the amount of any cash dividends and (b) the
amount equal to the Fair Market Value of any Shares, securities, or other
property distributed or distributable in respect of one share of Common Stock to
which the Participant would have been entitled had the Participant been a record
holder of one share of Common Stock at all times from the Grant Date to such
issuance date (a “Property Distribution”). All such credits shall be made
notionally to a dividend equivalent account (a “Dividend Equivalent Account”)
established for the Participant with respect to all RSUs granted with the same
vesting date. All credits to a Dividend Equivalent Account for the Participant
shall be notionally increased by the Account Rate (as hereinafter defined),
compounded quarterly, from and after the applicable date of credit until paid in
accordance with the terms of the Plan and this Notice. The “Account Rate” shall
be the prime commercial lending rate announced from time to time by JPMorgan
Chase Bank or by another major national bank headquartered in New York, New York
designated by the Committee. The Committee may, in its discretion, deposit in
the Participant’s Dividend Equivalent Account the securities or property
comprising any Property Distribution in lieu of crediting such Dividend
Equivalent Account with the Fair Market Value thereof. For purposes of this
Notice, “Fair Market Value” of a share of Common Stock or any other security
shall be the closing per share or security sale price on the Composite Tape for
New York Stock Exchange-Listed Stocks on the date in question or, if there are
no reported sales on such date, on the last preceding date on which any reported
sale occurred. If on the date in question the shares of Common Stock or other
securities in question are not listed on such Composite Tape, the fair market
value shall be the closing sale price on the New York Stock Exchange on such
date or, if no sales occurred on such date, on the last previous day on which a
sale on the New York Stock Exchange is reported.


3.4(a)    Except as otherwise set forth in Section 3.4(b), all unvested RSUs,
all amounts credited to the Participant’s Dividend Equivalent Account with
respect to such RSUs, and all securities and property comprising Property
Distributions deposited in such Dividend Equivalent Account with respect to such
RSUs shall immediately be forfeited on the date the Participant ceases to be an
Eligible Individual, unless the Participant continues providing services to the
Company pursuant to a consulting or other arrangement as set forth in Section
3.4(c).


(b)If the Participant ceases to be an Eligible Individual by reason of the
Participant’s death, retirement or disability (as defined in Section 3.4(d)),
all unvested RSUs and all amounts credited to or property deposited in the
Participant’s Dividend Equivalent Account with respect to such RSUs shall vest
as of the date the Participant ceases to be an Eligible Individual.


(c)For purposes of this Section 3.4, if the Participant continues to provide
services to the Company or a subsidiary of the Company pursuant to a consulting
or other arrangement, the Participant will not “cease to be an Eligible
Individual” until such time as the Participant has “separated from service”
under Section 409A of the Internal Revenue Code and any related implementing
regulations or guidance.


(d)For purposes of this Section 3.4, a “disability” shall have occurred if the
Participant is (i) unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death

2

--------------------------------------------------------------------------------




or can be expected to last for a continuous period of not less than 12 months,
or (ii) by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering employees of the Participant’s employer.


4.Change of Control.
4.1(a)    For purposes of this Notice, “Change of Control” means (capitalized
terms not otherwise defined will have the meanings ascribed to them in paragraph
(b) below):


(1)the acquisition by any Person together with all Affiliates of such Person, of
Beneficial Ownership of the Threshold Percentage or more; provided, however,
that for purposes of this Section 4.1(a)(1), the following will not constitute a
Change of Control:


(A)any acquisition (other than a “Business Combination,” as defined below, that
constitutes a Change of Control under Section 4.1(a)(3) hereof) of Common Stock
directly from the Company,


(B)any acquisition of Common Stock by the Company or its subsidiaries,


(C)any acquisition of Common Stock by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation or other entity
controlled by the Company, or


(D)any acquisition of Common Stock pursuant to a Business Combination that does
not constitute a Change of Control under Section 4.1(a)(3) hereof; or


(2)individuals who as of the effective date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the effective date of this Agreement whose election, or
nomination for election by the Company’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, unless such individual’s initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or any other actual
or threatened solicitation of proxies or consents by or on behalf of a Person
other than the Incumbent Board; or


(3)the consummation of a reorganization, merger or consolidation (including a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company), or sale or other disposition of all or substantially all of the
assets of the Company (a “Business Combination”), in each case, unless,
immediately following such Business Combination:


(A)the individuals and entities who were the Beneficial Owners of the Company
Voting Stock immediately prior to such Business Combination have

3

--------------------------------------------------------------------------------




direct or indirect Beneficial Ownership of more than 50% of the then outstanding
shares of common stock, and more than 50% of the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors, of the Company, and


(B)no Person together with all Affiliates of such Person (excluding the Company
and any employee benefit plan or related trust of the Company or any subsidiary
of the Company) Beneficially Owns 30% or more of the then outstanding shares of
common stock of the Company or 30% or more of the combined voting power of the
then outstanding voting securities of the Company, and


(C)at least a majority of the members of the board of directors of the Company
were members of the Incumbent Board at the time of the execution of the initial
agreement, and of the action of the Board, providing for such Business
Combination; or


(4)approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


(b)As used in this Section 4, the following terms have the meanings indicated:
(1)Affiliate: “Affiliate” means a Person that directly, or indirectly through
one or more intermediaries, controls, or is controlled by, or is under common
control with, another specified Person.


(2)Beneficial Owner: “Beneficial Owner” (and variants thereof), with respect to
a security, means a Person who, directly or indirectly (through any contract,
understanding, relationship or otherwise), has or shares (A) the power to vote,
or direct the voting of, the security, and/or (B) the power to dispose of, or to
direct the disposition of, the security.


(3)Company Voting Stock: “Company Voting Stock” means any capital stock of the
Company that is then entitled to vote for the election of directors.


(4)Majority Shares: “Majority Shares” means the number of shares of Company
Voting Stock that could elect a majority of the directors of the Company if all
directors were to be elected at a single meeting.


(5)Person: “Person” means a natural person or entity, and will also mean the
group or syndicate created when two or more Persons act as a syndicate or other
group (including without limitation a partnership, limited partnership, joint
venture or other joint undertaking) for the purpose of acquiring, holding, or
disposing of a security, except that “Person” will not include an underwriter
temporarily holding a security pursuant to an offering of the security.


(6)Threshold Percentage: “Threshold Percentage” means 30% of all then
outstanding Common Stock.

4

--------------------------------------------------------------------------------






4.2Upon a Change of Control, and if the Change of Control also qualifies as a
change in the ownership of the Company, a change in the effective control of the
Company or a change in the ownership of a substantial portion of the assets of
the Company under Section 409A of the Internal Revenue Code and any related
implementing regulations or guidance, then all outstanding RSUs shall become
fully vested.


4.3No later than 30 days after a Change of Control, the Committee, acting in its
sole discretion without the consent or approval of any Participant (and
notwithstanding any removal or attempted removal of some or all of the members
thereof as directors or Committee members), may make such equitable adjustments
to Awards then outstanding as the Committee deems appropriate to reflect such
Change of Control (provided, however, that the Committee may determine in its
sole discretion that no adjustment is necessary).


4.4In the event that the consideration offered to stockholders of the Company in
any transaction described in this Section 4 consists of anything other than
cash, the Committee shall determine the fair cash equivalent of the portion of
the consideration offered that is other than cash.


5.The RSUs granted hereunder are not transferable by the Participant otherwise
than by will or by the laws of descent and distribution.


6.All notices hereunder shall be in writing, and if to the Company, shall be
delivered personally to the Secretary of the Company or mailed to its principal
office, 333 North Central Avenue, Phoenix, Arizona 85004, addressed to the
attention of the Secretary; and if to the Participant, shall be delivered
personally or mailed to the Participant at the address on file with the Company.
Such addresses may be changed at any time by notice from one party to the other.


7.The terms of this Notice shall bind and inure to the benefit of the
Participant, the Company and the successors and assigns of the Company and, to
the extent provided in the Plan and in this Notice, the legal representatives of
the Participant.


8.This Notice is subject to the provisions of the Plan. The Plan may at any time
be amended by the board of directors of the Company (the “Board”), and this
Notice may at any time be amended by the Committee provided that no amendment to
this Notice that materially impairs the benefits provided to the Participant
hereunder may be made without the Participant’s consent. Subject to any
applicable provisions of the Company’s by-laws or of the Plan, any applicable
determinations, orders, resolutions or other actions of the Committee shall be
final, conclusive and binding on the Company and the holder of the RSUs granted
hereunder.


FREEPORT-McMoRan INC.






By:_____________________    







5